Name: Council Regulation (EEC) No 2009/81 of 13 July 1981 amending Regulation (EEC) No 345/79 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  beverages and sugar;  trade policy
 Date Published: nan

 No L 195/6 Official Journal of the European Communities 18 . 7 . 81 COUNCIL REGULATION (EEC) No 2009/81 of 13 July 1981 amending Regulation (EEC) No 345/79 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, ' 2 . Refunds may be granted only for the following products : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 20 ( 1 ) and (3) thereof, Having regard to the proposal from the Commission , Whereas exports of concentrated grape musts repre ­ sent an appreciable market for Community wine production ; whereas if there is to be any economi ­ cally significant export trade in these products, the field of application of Council Regulation (EEC) No 345/79 (3 ) must be widened , CCT heading No Description (a) 20.07 A I Bla) 1 B I b) 1 Grape juice (including grape must), whether or not containing added sugar, but unfermented and not containing spirit (b) 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the additional of alcohol 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol (including mistelles) (c) 08.04 A II 22.10 A Fresh grapes other than table grapes Wine vinegar' HAS ADOPTED THIS REGULATION : Article I Article 2 This Regulation shall enter into force on 1 September 1981 . In Article 1 of Regulation (EEC) No 345/79 paragraph 2 shall be replaced by the following text : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980, p . 18 . (3 ) OJ No L 54, 5 . 3 . 1979, p . 69 .